Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Priority to PCT/CN2017/101284 filed 09/11/2017 is granted.
Status of Claims
This action is in reply to the amendments filed on 01/13/2022.
Claims 1-20 are currently pending and have been examined.
Claims 1, 3,11, 13, and 20 are currently amended.
Claims 1-20 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 01/13/2022 have been fully considered but they are not persuasive.
In light of the amendments to the specification and drawings, the drawing objections have been withdrawn.
In light of the amendments to the claims, the 101 rejection has been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dill (US Pub No 2017/0193827) in view of Spinella-Mamo (US Pub No 2017/0090474) and Kopardekar (US Pub No 2016/0275801).
Regarding claim 1:
Dill teaches:
A method for supporting safe operation (A Geo-containment system includes at least one unmanned aircraft and a control system that is configured to limit flight of the unmanned aircraft based, at least in part, on predefined Geo-spatial operational boundaries. [abstract]) of an operating object (although Dill does not specifically state that the system is meant for creating a boundary around a moving aircraft, it does not preclude it and states “unmanned aircraft operating in areas that can put people on the ground and/or other aircraft in direct harm (i.e., operating where they should not be) [0003]” which provides a motivation for applying this system to a moving plane.), comprising: 
Obtaining, via a processor (fig. 1, boundary violation prediction and detection component 22) [of the operating object], movement characteristic information (The state information includes at least position and velocity of the unmanned aircraft. [abstract]) of a moving object (the unmanned aircraft. [abstract]);
determining, via the processor (fig. 1, boundary violation prediction and detection component 22), for the moving object, a safe operation distance relative (The vehicle dynamics coefficients 34 and current aircraft state 50 are utilized in a minimum safe distance to boundary determination 52. [0047]; As shown at 66 and 68, the system also determines if the current state is at least 1.25 times the minimum safe distance away from the boundary determination. [0049]) to the operating object (predefined geo-spatial operational boundaries [0007]);
determining, via the processor (fig. 1, boundary violation prediction and detection component 22), whether the moving object poses a risk to the operating object based on an evaluation (If the unmanned aircraft 2 is determined to be inside the polygon/hard boundary 38 at step 56, the system then determines if the current state is at least a minimum safe distance D1 from a hard boundary at steps 60 and 62. [0048]; As shown at 66 and 68, the system also determines if the current state is at least 1.25 times the minimum safe distance away from the boundary determination. [0049]) of the movement characteristic information of the moving object (The vehicle dynamics coefficients 34 and current aircraft state 50 are utilized in a minimum safe distance to boundary determination 52. [0047]) and the safe operation distance (fig. 4, minimum safe distance determination 62 and safe distance determination 68.);
and controlling a user interface of the operating object to display a warning signal (Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). [0049]) when the moving object being determined to pose the risk (If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]).
Dill does not explicitly teach, however Spinella-Mamo teaches:
an operating object (To prevent drones interfering with aircraft in flight, the signal may be emitted from the aircraft itself. [abstract])
Spinella-Mamo also teaches:
A method for supporting safe operation of an operating object (To prevent drones interfering with aircraft in flight, the signal may be emitted from the aircraft itself. [abstract]), comprising:
determining, for the moving object, a safe operation distance relative to the operating object (A threshold value can be set by using the inverse square law in conjunction with an area of the sensor, an emitted power, and desired distance to maintain free of drones 200. [0013]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Dill to include the teachings as taught by Spinella-Mamo to provide “A drone safety mechanism that prevents autonomously controlled or human-in-the-loop drones from interfering with aircraft.” [Spinella-Mamo, abstract]. Both arts are also in the same field of endeavor as the application.
Dill in view of Spinella-Mamo does not explicitly teach, however Kopardekar teaches:
determining (Processing [0171]; With data being received and transmitted, the ASAP-U and flight management system continuously and automatically search for conflicts, with other aircraft, terrain, weather, geo-fencing, etc. [0228]), via the processor (fig. 8, ASAP-U module 802, flight management system 808) and for the moving object (UASs [0171]; examiner notes that other UASs would constitute the “moving objects”.), a safe operation distance (separation manager to keep UASs separated from minimum safe distance [0171]; If the flight computer determines a conflict [0228]; examiner notes that the spacing becoming too small would be a conflict.) relative to the operating object (UASs [0171]; examiner notes that the UAV performing the calculations for itself is the “operating object”.) based on at least one of an operating object characteristic (fig. 10, “calculate course adjustment based on ASAP data”; based on the performance characteristics [0171]; classification of UASs based on their performance characteristics in terms of weight, wake, ability to operate with certain types of wind and weather. [0166]; based on the performance characteristics [0171]), a communication characteristic (fig. 10, “calculate course adjustment based on ASAP data”; the data is transmitted more frequently at higher speeds and lower altitudes. For example, a low flying or fast flying UAS may transmit ASAP data every 1-3 seconds, while a higher flying or slower flying UAS may transmit ASAP data every 5-10 seconds. [0226]) between the operating object (Based on the altitude and/or speed of the UAS [0226]) and the moving object (In addition to transmitting ASAP data to other aircraft, the RF antenna receives ASAP data from other aircraft. [0226]), or a situational characteristic (the flight computer recalculates a course adjustment based on NU-STAR numbers of other aircraft, terrain, weather, geo-fencing, etc. [0228]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Dill in view of Spinella-Mamo to include the teachings as taught by Kopardekar to provide “a traffic management system for managing unmanned aerial systems (UASs) operating at low-altitude. The system includes surveillance for locating and tracking UASs in uncontrolled airspace, for example, in airspace below 10,000 feet MSL. The system also includes flight rules for safe operation of UASs in uncontrolled airspace. The system further includes computers for processing said surveillance and for applying the flight rules to UASs. The traffic management system may be portable, persistent, or a hybrid thereof.” [Kopardekar, abstract]. The system of Kopardekar provides a system to apply rules based on aircraft and environment data to resolve in air conflicts and allow the vehicles to maintain safe separation. Both arts are also in the same field of endeavor as the application.
Regarding claim 2:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 1, upon which this claim is dependent.
Dill further teaches:
wherein the movement characteristic information of the moving object comprises at least one of a location (The state information includes at least position and velocity of the unmanned aircraft. [abstract]), a movement direction (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), a movement speed (The state information includes at least position and velocity of the unmanned aircraft. [abstract]), or an acceleration rate of the moving object (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.).
Regarding claim 3:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 1, upon which this claim is dependent.
Dill further teaches:
wherein the safe operation distance (The minimum safe distance is determined while the unmanned aircraft is in flight utilizing, at least in part: [0007]) is determined further based on a moving object characteristic ((1) state information of the unmanned aircraft including at least altitude and velocity of the unmanned aircraft, and 2) dynamics coefficients of the unmanned aircraft. [0007]),
the moving object characteristic including at least one of a moving object classification (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), a moving object priority (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), a moving object specification or size (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), moving object timing information (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), a moving object data processing rate (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), or a moving object maneuverability (dynamics and dynamics coefficients of the unmanned aircraft. [abstract]; examiner notes that dynamics of a vehicle correspond to its maneuverability.),
Kopardekar further teaches:
wherein the operating object characteristic () comprises at least one of an operating object classification (classification of UASs based on their performance characteristics in terms of weight, wake, ability to operate with certain types of wind and weather. [0166]; based on the performance characteristics [0171]), operating object movement information (The ASAP-U module 802 integrates a transceiver with a positioning system, such as GPS and/or WAAS. [0226]), or operating object timing information (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.),
wherein the communication characteristic comprises communication information associated with communication time (the data is transmitted more frequently at higher speeds and lower altitudes. For example, a low flying or fast flying UAS may transmit ASAP data every 1-3 seconds, while a higher flying or slower flying UAS may transmit ASAP data every 5-10 seconds. [0226]) between the operating object (Based on the altitude and/or speed of the UAS [0226]) and the object (In addition to transmitting ASAP data to other aircraft, the RF antenna receives ASAP data from other aircraft. [0226]),
and wherein the situational characteristic comprises at least one of an environmental condition (other data to be received by the ASAP-U module via the satellite antenna and/or the RF antenna are, for example, weather data, navigational aid data, terrain data, geo-fencing data, spatial-fencing data, and updates to the UAS flight plan. Such data is fed to the flight management system for safe UAS operations. [0226]) or a weather condition (other data to be received by the ASAP-U module via the satellite antenna and/or the RF antenna are, for example, weather data, navigational aid data, terrain data, geo-fencing data, spatial-fencing data, and updates to the UAS flight plan. Such data is fed to the flight management system for safe UAS operations. [0226]).
Regarding claim 4:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 1, upon which this claim is dependent.
Dill further teaches:
updating the safe operation distance periodically, in real-time (The distances D1 and D2 may be calculated and updated at a high frequency (e.g. 100 or 1000 times or more per second). [0045]), or in response to one or more events (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.),
wherein the one or more events comprise at least one of a detected action received from the moving object, a detected action generated by the operating object, a request received from the moving object or a remote device, a request generated by the operating device, or an event associated with a communication system ("The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." See MPEP 2111.04(II)).
Regarding claim 5:
Dill in view of Spinella-Mamo discloses all the limitations of claim 1, upon which this claim is dependent. 
Dill further teaches:
wherein the operating object is associated with a safe operation buffer zone (figs. 8A-D and 9A-D; The boundary violation prediction and detection component 22 of system 1 is configured to determine a soft boundary 44 and a warning boundary 46. The soft boundary 44 is spaced apart from hard boundary 38 a distance “D1,” and the warning boundary 46 is spaced apart from the hard boundary 38 a distance “D2.” [0045]) defined by the safe operation distance (distance “D2”),
wherein the safe operation buffer zone is a 2-D (figs. 8A-D and 9A-D; the primary geo-spatial operational boundary comprises a two-dimensional polygon defining at least one of a lateral boundary and a vertical boundary. [claim 15]) or 3-D safe operation region (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.),
wherein the safe operation distance is in a lateral direction (figs. 8A-8D; the system operates by using real-time data about the position of a UA to determine the proximity of a UA to pre-defined operational boundaries (horizontal and vertical), using a system of buffers defined for each boundary. [0005]), a vertical direction (figs. 9A-9D; the system operates by using real-time data about the position of a UA to determine the proximity of a UA to pre-defined operational boundaries (horizontal and vertical), using a system of buffers defined for each boundary. [0005]), or a combination of lateral and vertical directions (the system operates by using real-time data about the position of a UA to determine the proximity of a UA to pre-defined operational boundaries (horizontal and vertical), using a system of buffers defined for each boundary. [0005]) relative to a reference frame.
Regarding claim 6:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 1, upon which this claim is dependent.
Dill further teaches:
transmitting the warning signal ( If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). [0049]) or flight restriction information (The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]) to a remote device controlling the moving object when the moving object is determined to pose the risk (fig.1, base station 4 communicatively coupled to UAV 2; the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)) [0049]), or broadcasting the warning signal or the flight restriction information to remote devices controlling moving objects when the moving objects enter the safe operation buffer zone (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.).
Regarding claim 8:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 1, upon which this claim is dependent.
Dill further teaches:
wherein the risk is a present risk when the moving object is within the safe operation distance relative to the operating object (If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]; the applied art outputting a warning indicates that it is “a present risk”.), or wherein the risk is a potential risk when the moving object is within the safe operation distance relative to the operating object at a future point based on a predetermined operation plan (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.).
Regarding claim 9:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 1, upon which this claim is dependent.
Dill further teaches:
initiating an avoidance measure to avoid the moving object (If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]), 
wherein the avoidance measure is initiated automatically (as shown above, triggering the avoidance measure based on the controller detecting a boundary crossing amounts to an automatic initiation.) or manually via receiving user input (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.).
Regarding claim 10:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 9, upon which this claim is dependent.
Dill further teaches:
transmitting the warning signal to a remote device controlling the moving object (If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). [0049]), or transmitting control signals to the moving object for adjusting a flight path of the moving object (The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]),
wherein adjusting the flight path comprises: adjusting at least one of an altitude, a direction, an orientation, a speed, or an acceleration rate of the moving object (The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. [0049]; examiner notes that “changes a flight path” could encompass all the limitations as is known in the art with respect to controlling a UAV.), or controlling the moving object to perform a forced landing (If the unmanned aircraft 2 is at a distance that is less than the minimum safe distance, the system triggers termination as shown at 64. As discussed above, termination may include reducing or eliminating the thrust of propulsion system 12. [0048]; Termination may constitute shutting down the propulsion system 12 or other action to immediately stop the flight of the unmanned aircraft 2. Although termination preferably involves eliminating all thrust from propulsion system 12, termination may also comprise reducing propulsion and/or maneuvering the unmanned aircraft 2 so it lands immediately with minimal additional travel. [0047]).
Regarding claim 11:
Dill teaches:
A non-transitory computer-readable medium with instructions stored thereon (the controller inherently has a storage medium on which to store the program.), that when executed by a processor (The boundary violation prediction and detection component 22 may comprise a programmable controller, executable software or other suitable arrangement. [0042]), perform a method (A Geo-containment system includes at least one unmanned aircraft and a control system that is configured to limit flight of the unmanned aircraft based, at least in part, on predefined Geo-spatial operational boundaries. [abstract]) comprising: 
obtaining movement characteristic information (The state information includes at least position and velocity of the unmanned aircraft. [abstract]) of a moving object (the unmanned aircraft. [abstract]);
determining, for the moving object, a safe operation distance relative (The vehicle dynamics coefficients 34 and current aircraft state 50 are utilized in a minimum safe distance to boundary determination 52. [0047]; As shown at 66 and 68, the system also determines if the current state is at least 1.25 times the minimum safe distance away from the boundary determination. [0049]) to the operating object (predefined geo-spatial operational boundaries [0007]);
determining whether the moving object poses a risk to the operating object based on an evaluation (If the unmanned aircraft 2 is determined to be inside the polygon/hard boundary 38 at step 56, the system then determines if the current state is at least a minimum safe distance D1 from a hard boundary at steps 60 and 62. [0048]; As shown at 66 and 68, the system also determines if the current state is at least 1.25 times the minimum safe distance away from the boundary determination. [0049]) of the movement characteristic information of the moving object (The vehicle dynamics coefficients 34 and current aircraft state 50 are utilized in a minimum safe distance to boundary determination 52. [0047]) and the safe operation distance (fig. 4, minimum safe distance determination 62 and safe distance determination 68.);
and controlling a user interface of the operating object to display a warning signal (Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). [0049]) when the moving object being determined to pose the risk (If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]).
Dill does not explicitly teach, however Spinella-Mamo teaches:
an operating object (To prevent drones interfering with aircraft in flight, the signal may be emitted from the aircraft itself. [abstract])
Spinella-Mamo also teaches:
supporting safe operation of an operating object (To prevent drones interfering with aircraft in flight, the signal may be emitted from the aircraft itself. [abstract]), comprising:
determining, for the moving object, a safe operation distance relative to the operating object (A threshold value can be set by using the inverse square law in conjunction with an area of the sensor, an emitted power, and desired distance to maintain free of drones 200. [0013]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Dill to include the teachings as taught by Spinella-Mamo to provide “A drone safety mechanism that prevents autonomously controlled or human-in-the-loop drones from interfering with aircraft.” [Spinella-Mamo, abstract]. Both arts are also in the same field of endeavor as the application.
Dill in view of Spinella-Mamo does not explicitly teach, however Kopardekar teaches:
determining (Processing [0171]; With data being received and transmitted, the ASAP-U and flight management system continuously and automatically search for conflicts, with other aircraft, terrain, weather, geo-fencing, etc. [0228]), for the moving object (UASs [0171]; examiner notes that other UASs would constitute the “moving objects”.), a safe operation distance (separation manager to keep UASs separated from minimum safe distance [0171]; If the flight computer determines a conflict [0228]; examiner notes that the spacing becoming too small would be a conflict.) relative to an operating object (UASs [0171]; examiner notes that the UAV performing the calculations for itself is the “operating object”.) based on at least one of an operating object characteristic (fig. 10, “calculate course adjustment based on ASAP data”; based on the performance characteristics [0171]; classification of UASs based on their performance characteristics in terms of weight, wake, ability to operate with certain types of wind and weather. [0166]; based on the performance characteristics [0171]), a communication characteristic (fig. 10, “calculate course adjustment based on ASAP data”; the data is transmitted more frequently at higher speeds and lower altitudes. For example, a low flying or fast flying UAS may transmit ASAP data every 1-3 seconds, while a higher flying or slower flying UAS may transmit ASAP data every 5-10 seconds. [0226]) between the operating object (Based on the altitude and/or speed of the UAS [0226]) and the moving object (In addition to transmitting ASAP data to other aircraft, the RF antenna receives ASAP data from other aircraft. [0226]), or a situational characteristic (the flight computer recalculates a course adjustment based on NU-STAR numbers of other aircraft, terrain, weather, geo-fencing, etc. [0228]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Dill in view of Spinella-Mamo to include the teachings as taught by Kopardekar to provide “a traffic management system for managing unmanned aerial systems (UASs) operating at low-altitude. The system includes surveillance for locating and tracking UASs in uncontrolled airspace, for example, in airspace below 10,000 feet MSL. The system also includes flight rules for safe operation of UASs in uncontrolled airspace. The system further includes computers for processing said surveillance and for applying the flight rules to UASs. The traffic management system may be portable, persistent, or a hybrid thereof.” [Kopardekar, abstract]. The system of Kopardekar provides a system to apply rules based on aircraft and environment data to resolve in air conflicts and allow the vehicles to maintain safe separation. Both arts are also in the same field of endeavor as the application.
Regarding claim 12:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 11, upon which this claim is dependent.
Dill further teaches:
wherein the movement characteristic information of the moving object comprises at least one of a location (The state information includes at least position and velocity of the unmanned aircraft. [abstract]), a movement direction (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), a movement speed (The state information includes at least position and velocity of the unmanned aircraft. [abstract]), or an acceleration rate of the moving object (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.).
Regarding claim 13:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 11, upon which this claim is dependent.
Dill further teaches:
wherein the safe operation distance (The minimum safe distance is determined while the unmanned aircraft is in flight utilizing, at least in part: [0007]) is determined further based on a moving object characteristic ((1) state information of the unmanned aircraft including at least altitude and velocity of the unmanned aircraft, and 2) dynamics coefficients of the unmanned aircraft. [0007]),
the moving object characteristic including at least one of a moving object classification (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), a moving object priority (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), a moving object specification or size (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), moving object timing information (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), a moving object data processing rate (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.), or a moving object maneuverability (dynamics and dynamics coefficients of the unmanned aircraft. [abstract]; examiner notes that dynamics of a vehicle correspond to its maneuverability.),
Kopardekar further teaches:
wherein the operating object characteristic () comprises at least one of an operating object classification (classification of UASs based on their performance characteristics in terms of weight, wake, ability to operate with certain types of wind and weather. [0166]; based on the performance characteristics [0171]), operating object movement information (The ASAP-U module 802 integrates a transceiver with a positioning system, such as GPS and/or WAAS. [0226]), or operating object timing information (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.),
wherein the communication characteristic comprises communication information associated with communication time (the data is transmitted more frequently at higher speeds and lower altitudes. For example, a low flying or fast flying UAS may transmit ASAP data every 1-3 seconds, while a higher flying or slower flying UAS may transmit ASAP data every 5-10 seconds. [0226]) between the operating object (Based on the altitude and/or speed of the UAS [0226]) and the object (In addition to transmitting ASAP data to other aircraft, the RF antenna receives ASAP data from other aircraft. [0226]),
and wherein the situational characteristic comprises at least one of an environmental condition (other data to be received by the ASAP-U module via the satellite antenna and/or the RF antenna are, for example, weather data, navigational aid data, terrain data, geo-fencing data, spatial-fencing data, and updates to the UAS flight plan. Such data is fed to the flight management system for safe UAS operations. [0226]) or a weather condition (other data to be received by the ASAP-U module via the satellite antenna and/or the RF antenna are, for example, weather data, navigational aid data, terrain data, geo-fencing data, spatial-fencing data, and updates to the UAS flight plan. Such data is fed to the flight management system for safe UAS operations. [0226]).
Regarding claim 14:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 11, upon which this claim is dependent.
Dill further teaches:
wherein the operating object is associated with a safe operation buffer zone (figs. 8A-D and 9A-D; The boundary violation prediction and detection component 22 of system 1 is configured to determine a soft boundary 44 and a warning boundary 46. The soft boundary 44 is spaced apart from hard boundary 38 a distance “D1,” and the warning boundary 46 is spaced apart from the hard boundary 38 a distance “D2.” [0045]) defined by the safe operation distance (distance “D2”),
wherein the safe operation buffer zone is a 2-D (figs. 8A-D and 9A-D; the primary geo-spatial operational boundary comprises a two-dimensional polygon defining at least one of a lateral boundary and a vertical boundary. [claim 15]) or 3-D safe operation region (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.),
wherein the safe operation distance is in a lateral direction (figs. 8A-8D; the system operates by using real-time data about the position of a UA to determine the proximity of a UA to pre-defined operational boundaries (horizontal and vertical), using a system of buffers defined for each boundary. [0005]), a vertical direction (figs. 9A-9D; the system operates by using real-time data about the position of a UA to determine the proximity of a UA to pre-defined operational boundaries (horizontal and vertical), using a system of buffers defined for each boundary. [0005]), or a combination of lateral and vertical directions (the system operates by using real-time data about the position of a UA to determine the proximity of a UA to pre-defined operational boundaries (horizontal and vertical), using a system of buffers defined for each boundary. [0005]) relative to a reference frame.
Regarding claim 15:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 14, upon which this claim is dependent.
Dill further teaches:
transmitting the warning signal ( If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). [0049]) or flight restriction information (The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]) to a remote device controlling the moving object when the moving object is determined to pose the risk (fig.1, base station 4 communicatively coupled to UAV 2; the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)) [0049]), or broadcasting the warning signal or the flight restriction information to remote devices controlling moving objects when the moving objects enter the safe operation buffer zone (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.).
Regarding claim 17:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 11, upon which this claim is dependent.
Dill further teaches:
wherein the risk is a present risk when the moving object is within the safe operation distance relative to the operating object (If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]; the applied art outputting a warning indicates that it is “a present risk”.), or wherein the risk is a potential risk when the moving object is within the safe operation distance relative to the operating object at a future point based on a predetermined operation plan (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.).
Regarding claim 18:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 11, upon which this claim is dependent.
Dill further teaches:
initiating an avoidance measure to avoid the moving object (If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]), 
wherein the avoidance measure is initiated automatically (as shown above, triggering the avoidance measure based on the controller detecting a boundary crossing amounts to an automatic initiation.) or manually via receiving user input (the examiner is taking this limitation in the alternative form which does not require each limitation to be mapped.).
Regarding claim 19:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 18, upon which this claim is dependent.
Dill further teaches:
transmitting the warning signal to a remote device controlling the moving object (If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). [0049]), or transmitting control signals to the moving object for adjusting a flight path of the moving object (The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]),
wherein adjusting the flight path comprises: adjusting at least one of an altitude, a direction, an orientation, a speed, or an acceleration rate of the moving object (The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. [0049]; examiner notes that “changes a flight path” could encompass all the limitations as is known in the art with respect to controlling a UAV.), or controlling the moving object to perform a forced landing (If the unmanned aircraft 2 is at a distance that is less than the minimum safe distance, the system triggers termination as shown at 64. As discussed above, termination may include reducing or eliminating the thrust of propulsion system 12. [0048]; Termination may constitute shutting down the propulsion system 12 or other action to immediately stop the flight of the unmanned aircraft 2. Although termination preferably involves eliminating all thrust from propulsion system 12, termination may also comprise reducing propulsion and/or maneuvering the unmanned aircraft 2 so it lands immediately with minimal additional travel. [0047]).
Regarding claim 20:
Dill teaches:
An apparatus for supporting safe operation (A Geo-containment system includes at least one unmanned aircraft and a control system that is configured to limit flight of the unmanned aircraft based, at least in part, on predefined Geo-spatial operational boundaries. [abstract]) of [an operating object (although Dill does not specifically state that the system is meant for creating a boundary around a moving aircraft, it does not preclude it and states “unmanned aircraft operating in areas that can put people on the ground and/or other aircraft in direct harm (i.e., operating where they should not be) [0003]” which provides a motivation for applying this system to a moving plane.)], the apparatus comprising: 
one or more processors (The boundary violation prediction and detection component 22 may comprise a programmable controller, executable software or other suitable arrangement. [0042]) configured to:
obtain movement characteristic information (The state information includes at least position and velocity of the unmanned aircraft. [abstract]) of a moving object (the unmanned aircraft. [abstract]);
determine, for the moving object, a safe operation distance relative (The vehicle dynamics coefficients 34 and current aircraft state 50 are utilized in a minimum safe distance to boundary determination 52. [0047]; As shown at 66 and 68, the system also determines if the current state is at least 1.25 times the minimum safe distance away from the boundary determination. [0049]) to the operating object (predefined geo-spatial operational boundaries [0007]);
determine whether the moving object poses a risk to the operating object based on an evaluation (If the unmanned aircraft 2 is determined to be inside the polygon/hard boundary 38 at step 56, the system then determines if the current state is at least a minimum safe distance D1 from a hard boundary at steps 60 and 62. [0048]; As shown at 66 and 68, the system also determines if the current state is at least 1.25 times the minimum safe distance away from the boundary determination. [0049]) of the movement characteristic information of the moving object (The vehicle dynamics coefficients 34 and current aircraft state 50 are utilized in a minimum safe distance to boundary determination 52. [0047]) and the safe operation distance (fig. 4, minimum safe distance determination 62 and safe distance determination 68.);
and control a user interface of the operating object to display a warning signal (Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). [0049]) when the moving object being determined to pose the risk (If the unmanned aircraft 2 has crossed the warning boundary 46, the system triggers a warning as shown at 70. Warning 70 may comprise an audio or visual warning to a user (e.g. utilizing graphical user interface 30 and/or speakers of base station 4 (FIG. 1)). The warning 70 may also include or trigger a flight maneuver by an auto pilot system of unmanned aircraft 2. The flight maneuver may be a maneuver that, if possible, changes a flight path of the unmanned aircraft 2 to avoid crossing soft boundary 44, and also avoids hard boundary 38. If the flight maneuver fails to avoid crossing the soft boundary 44, termination is triggered as shown at step 64. [0049]).
Dill does not explicitly teach, however Spinella-Mamo teaches:
an operating object (To prevent drones interfering with aircraft in flight, the signal may be emitted from the aircraft itself. [abstract])
Spinella-Mamo also teaches:
supporting safe operation of an operating object (To prevent drones interfering with aircraft in flight, the signal may be emitted from the aircraft itself. [abstract]), 
determine, for the moving object, a safe operation distance relative to the operating object (A threshold value can be set by using the inverse square law in conjunction with an area of the sensor, an emitted power, and desired distance to maintain free of drones 200. [0013]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Dill to include the teachings as taught by Spinella-Mamo to provide “A drone safety mechanism that prevents autonomously controlled or human-in-the-loop drones from interfering with aircraft.” [Spinella-Mamo, abstract]. Both arts are also in the same field of endeavor as the application.
Dill in view of Spinella-Mamo does not explicitly teach, however Kopardekar teaches:
determining (Processing [0171]; With data being received and transmitted, the ASAP-U and flight management system continuously and automatically search for conflicts, with other aircraft, terrain, weather, geo-fencing, etc. [0228]), for the moving object (UASs [0171]; examiner notes that other UASs would constitute the “moving objects”.), a safe operation distance (separation manager to keep UASs separated from minimum safe distance [0171]; If the flight computer determines a conflict [0228]; examiner notes that the spacing becoming too small would be a conflict.) relative to an operating object (UASs [0171]; examiner notes that the UAV performing the calculations for itself is the “operating object”.) based on at least one of an operating object characteristic (fig. 10, “calculate course adjustment based on ASAP data”; based on the performance characteristics [0171]; classification of UASs based on their performance characteristics in terms of weight, wake, ability to operate with certain types of wind and weather. [0166]; based on the performance characteristics [0171]), a communication characteristic (fig. 10, “calculate course adjustment based on ASAP data”; the data is transmitted more frequently at higher speeds and lower altitudes. For example, a low flying or fast flying UAS may transmit ASAP data every 1-3 seconds, while a higher flying or slower flying UAS may transmit ASAP data every 5-10 seconds. [0226]) between the operating object (Based on the altitude and/or speed of the UAS [0226]) and the moving object (In addition to transmitting ASAP data to other aircraft, the RF antenna receives ASAP data from other aircraft. [0226]), or a situational characteristic (the flight computer recalculates a course adjustment based on NU-STAR numbers of other aircraft, terrain, weather, geo-fencing, etc. [0228]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Dill in view of Spinella-Mamo to include the teachings as taught by Kopardekar to provide “a traffic management system for managing unmanned aerial systems (UASs) operating at low-altitude. The system includes surveillance for locating and tracking UASs in uncontrolled airspace, for example, in airspace below 10,000 feet MSL. The system also includes flight rules for safe operation of UASs in uncontrolled airspace. The system further includes computers for processing said surveillance and for applying the flight rules to UASs. The traffic management system may be portable, persistent, or a hybrid thereof.” [Kopardekar, abstract]. The system of Kopardekar provides a system to apply rules based on aircraft and environment data to resolve in air conflicts and allow the vehicles to maintain safe separation. Both arts are also in the same field of endeavor as the application.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dill (US Pub No 2017/0193827) in view of Spinella-Mamo (US Pub No 2017/0090474) in further view of Taveira (US Pub No 2017/0243494).
Regarding claim 7:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 1, upon which this claim is dependent.
Dill in view of Spinella-Mamo and Kopardekar does not explicitly teach, however Taveira teaches:
receiving identification information from the moving object (certain restricted areas may require a drone to provide identification, such as a drone identifier or operator identifier, [0037]);
and identifying (certain restricted areas may require a drone to provide identification, such as a drone identifier or operator identifier, [0037]) and/or locating (upon receiving an RF signal via the radio module 130, the processor 120 may obtain the signals unique identifier (e.g., a service sector identification (SSID), a media access control (MAC) address, radio station call sign, cell ID, etc.), and use that information to obtain the ground coordinates and signal strength of the detected RF emitter from the database of RF emitter characteristics. [0057]) a remote device controlling the moving object based on the identification information (operator identifier, [0037]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Dill in view of Spinella-Mamo and Kopardekar to include the teachings as taught by Taveira to prompt “a drone to provide identification, such as a drone identifier or operator identifier, in order to gain access. In such examples, a drone can send identification, which may include an assigned drone access level, to a server that may be used to determine access for the drone to the particular restricted area. Upon validating the drone identification, the server may be configured to update a database of restricted areas maintained or accessible to the drone. Additionally or alternatively, a database maintained by a server associated with the restricted area may be updated to add the drone as an access authorized drone. Once identified and authorized, the server may permit access by that drone to such a restricted area to allow access to certain recognized drones.” [Taveira, 0037]. Both arts are also in the same field of endeavor as the application.
Regarding claim 16:
Dill in view of Spinella-Mamo and Kopardekar discloses all the limitations of claim 11, upon which this claim is dependent.
Dill in view of Spinella-Mamo and Kopardekar does not explicitly teach, however Taveira teaches:
receiving identification information from the moving object (certain restricted areas may require a drone to provide identification, such as a drone identifier or operator identifier, [0037]);
and identifying (certain restricted areas may require a drone to provide identification, such as a drone identifier or operator identifier, [0037]) and/or locating (upon receiving an RF signal via the radio module 130, the processor 120 may obtain the signals unique identifier (e.g., a service sector identification (SSID), a media access control (MAC) address, radio station call sign, cell ID, etc.), and use that information to obtain the ground coordinates and signal strength of the detected RF emitter from the database of RF emitter characteristics. [0057]) a remote device controlling the moving object based on the identification information (operator identifier, [0037]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Dill in view of Spinella-Mamo and Kopardekar to include the teachings as taught by Taveira to prompt “a drone to provide identification, such as a drone identifier or operator identifier, in order to gain access. In such examples, a drone can send identification, which may include an assigned drone access level, to a server that may be used to determine access for the drone to the particular restricted area. Upon validating the drone identification, the server may be configured to update a database of restricted areas maintained or accessible to the drone. Additionally or alternatively, a database maintained by a server associated with the restricted area may be updated to add the drone as an access authorized drone. Once identified and authorized, the server may permit access by that drone to such a restricted area to allow access to certain recognized drones.” [Taveira, 0037]. Both arts are also in the same field of endeavor as the application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665